                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

JOHN EDWARD ANDERSON, III,                            )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )       No. 3:16-CV-235-HBG
                                                      )
OAK RIDGE SCHOOLS BOARD OF                            )
EDUCATION a/k/a OAK RIDGE CITY OF                     )
BOARD OF EDUCATION, et al.,                           )
                                                      )
               Defendants.                            )

                                MEMORANDUM AND ORDER

       This case is before the undersigned pursuant to 28 U.S.C. § 636(c), Rule 73(b) of the

Federal Rules of Civil Procedure, and the consent of the parties, for all further proceedings,

including entry of judgment [Doc. 12].

       Now before the Court is Plaintiff’s Motion for Order Setting Supersedeas Bond and

Requiring Defendants to Post Bond [Doc. 277]. Defendants filed a Response [Doc. 280], opposing

the Motion. Plaintiff did not file a Reply. Accordingly, for the reasons set forth below, the Court

GRANTS IN PART Plaintiff’s Motion [Doc. 277].

I.     ANALYSIS

       Plaintiff moves [Doc. 277] pursuant to Federal Rule of Civil Procedure 62(d) for an order

setting an appropriate amount for a supersedeas bond and requiring Defendants to post such a bond

with the Court to secure the judgment in this case pending appeal. Plaintiff states that the purpose

of a bond is to preserve the status quo and that the amount of the bond should be set in an amount

that permits satisfaction of the judgment in full, together with costs, interest, and damages for the

delay. Plaintiff states that the judgment in this case is $1,707,933.27. In addition, Plaintiff states

that the Court awarded $424,616 in attorney’s fees, and Plaintiff seeks $10,341.65 in costs.
Finally, Plaintiff submits that he is also entitled to pre- and post-judgment interest for the delays

caused by Defendants’ post-trial motions and appeal.

       Defendants [Doc. 280] respond in opposition to the Motion. Defendants assert that

according to the Sixth Circuit, the Court has discretion to waive the requirement of a supersedeas

bond. Defendants state that the Court may exercise its discretion to grant a stay of collection

without the posting of a bond under reasonable circumstances. Defendants argue that reasonable

circumstances exist here because their ability to pay the judgment is so plain that the cost of the

bond would be a waste of money. Defendants argue that Defendant Oak Ridge Schools Board of

Education is a governmental entity that receives its funding from the City of Oak Ridge,

Tennessee. Defendants explain that that School System has an annual budget in excess of $66

million dollars. Defendants argue that this annual budget establishes their ability to pay the

judgment. Defendants state that if an amount to satisfy the Plaintiff’s judgment could not be found

in the annual budget, then the City of Oak Ridge has the ability to raise taxes. Further, Defendants

state that they have an insurance policy issued by Tennessee Risk Management Trust in the amount

of $1 million dollars. In light of the annual budget and the insurance policy, Defendants request

that the Court stay any collection efforts on the part of Plaintiff and waive any requirement to post

a supersedeas bond until the appeal of this matter is fully resolved. Defendants also point out that

the taxing of costs in this matter has already been stayed by the Clerk. In the alternative,

Defendants request that the Court limit the monetary amount of any such bond to the difference

between the amount of the insurance policy and the judgment, or $707,933.30, and allow

Defendants twenty-one (21) days to post.

       As an initial matter, Plaintiff cites Rule 62(d); however, the Rule was modified in 2018,

and the more appropriate Rule is 62(b). Rule 62(b) provides as follows:

               (b) Stay by Bond or Other Security. At any time after judgment is
               entered, a party may obtain a stay by providing a bond or other
                                                 2
                 security. The stay takes effect when the court approves the bond or
                 other security and remains in effect for the time specified in the bond
                 or other security.

          “Rule 62 ‘entitles a party who files a satisfactory supersedeas bond to stay a money

judgment as a matter of right.’” Heartland Materials, Inc. v. Warren Paving, Inc., No. 5:16-CV-

146-TBR, 2019 WL 2426509, at *1 (W.D. Ky. June 10, 2019) (quoting Arban v. West Publ'q

Corp., 345 F.3d 390, 409 (6th Cir. 2003)) (other citations omitted). Courts have further explained,

“Rule 62[] balances the interests of both parties by permitting ‘an appellant to obtain a stay to

avoid the risk of satisfying the judgment only to find that restitution is impossible after reversal on

appeal’ and, although the rule deprives the appellee of its right to immediately enforce its valid

judgment, the bond provides ‘both insurance and compensation to the appellee.’” Id. (quoting

Buckhorn Inc. v. Orbis Corp., No. 3:08-CV-459, 2014 WL 4377811, at *1 (S.D. Ohio Sept. 3,

2014)).

          “Because of 62[b]’s dual protective role, a full supersedeas bond should almost always be

required.” Id. (quoting Poplar Grove Planting & Ref. Co., Inc. v. Bache Halsey Stuart, Inc., 600

F.2d 1189, 1191 (5th Cir. 1979)). Bonds are generally required absent extraordinary

circumstances. Id.; see also Arban, 345 F.3d at 409 (“[T]he Rule in no way necessarily implies

that filing a bond is the only way to obtain a stay. It speaks only to stays granted as a matter of

right, it does not speak to stays granted by the court in accordance with its discretion.”) (quoting

Federal Prescription Serv., Inc. v. Am. Pharm. Ass'n, 636 F.2d 755, 759 (D.C. Cir. 1980)). One

extraordinary circumstance that the Sixth Circuit has recognized is “where the defendant’s ability

to pay the judgment is so plain that the cost of the bond would be a waste of money.” Arban, 345

F.3d at 409 (quoting Olympia Equip. Leasing Co. v. Western Union Tel. Co., 786 F.2d 794, 796

(7th Cir. 1986)). “When an appellant claims its ability to pay the judgment is so obvious that

posting a bond would simply be a waste of money, courts have generally required the appellant to

                                                   3
present ‘a financially secure plan for maintaining that same degree of solvency during the period

of an appeal.’” Contract Design Grp., Inc. v. Wayne State Univ., No. 10-CV-14702, 2014 WL

5360055, at *2 (E.D. Mich. Oct. 20, 2014) (Hamlin v. Charter Tp. of Flint, 181 F.R.D. 348, 353

(E.D. Mich. 1998)).

       The Court has considered the parties’ positions as outlined above, and the Court finds

Defendants’ alternative request well taken.        In the instant matter, Defendants argue that

extraordinary circumstances exist because their ability to pay the judgment is so plain that

requiring a bond is a waste of money. Defendants point to the Oak Ridge Schools’ Fiscal Year

2020 Adopted Budget, in addition to their $1 million insurance policy. Defendants have shown

the ability to pay the judgment and other costs in this case at this time, but it is not clear how long

this case will take on appeal. The Court finds the better approach, considering Rule 62’s dual

protective role, is to require Defendants to post a bond, but given Defendants’ financial ability, the

Court agrees with Defendants’ alternative request.

II.    CONCLUSION

       Accordingly, for the reasons set forth above, Plaintiff’s Motion for Order Setting

Supersedeas Bond and Requiring Defendants to Post Bond [Doc. 277] is GRANTED IN PART.

Defendants SHALL have twenty-one (21) days to post bond in the amount of $707,933.30.

       IT IS SO ORDERED.

                                               ENTER:


                                               United States Magistrate Judge




                                                  4
